      Case 2:21-cv-00288-ACA-JHE Document 4 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

GERALD COPE, # 140414,                  )
                                        )
      Petitioner,                       )
                                        )      CIVIL ACTION NO.
      v.                                )      2:21-CV-45-WHA-JTA
                                        )            [WO]
PATRICE RICHIE JONES, et al.,           )
                                        )
      Respondents.                      )

                                       ORDER

      On January 26, 2012, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. 2.) Upon an independent review of the record

and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. 2) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 2241(d).

      DONE on this 23rd day of February, 2021.

                                   /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE
